DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 4/5/2021 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to the Drawings
The drawings (Figure 2) are objected to as they use a scheme where numbers are inserted into the drawings to represent items instead of the labels which actually make the drawings useless without a key, a legend, or the use of the specification to understand. The drawings submitted with a patent application are supposed to help describe and metes and bounds of a claimed invention and when the meaning of the drawings cannot easily or clearly be derived without a specification or key or legend, the value of the drawings and use is diminished. Proper action is requested.
Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Status of Application
Claims 1, 3-11, 13-15, and 17-21 are pending. Claims 1 and 20 are the independent claims. Claims 1 and 20 are the independent claims. Claim 21 has been added. This Non-final Rejection is in response to the “amendments and remarks” received on 8/16/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/16/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claim 12 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Non-FINAL office action and therefore the prior arguments are considered moot.
	However, since the same cited prior art is being used, the Office will attempt to address all remarks that remain relevant.
Applicant remarks “Grodde and Gehin fail to describe "wherein a shape of the path of the path graphic is displayed based on an amount of rotation of the mobile device and the location of the mobile device around the periphery of the vehicle and the trailer." (Emphasis added). An example of the path graphic changing with re-orientation of the mobile device is shown in FIG. 12, which is provided below for convenience” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the newly cited prior art mapped below clearly discloses and teaches the claimed subject matter as required but the new amendments. 
Gehin as introduced to teach “wherein the orientation direction is indicative of a location of the mobile device around a periphery of the vehicle” [Gehin, ¶ 0020 and Figure 5]
“wherein the graphic is displayed based on an amount of rotation of the mobile device and the location of the mobile device around the periphery of the vehicle” [Gehin, ¶ 0020 and Figure 5];
 and Cai, which is also a mobile device path navigation system, teaches “wherein a shape of the path of the path graphic is displayed based on an amount of rotation of the mobile device and the location of the mobile device around the periphery of the vehicle and the trailer” [Cai, ¶ 0018 and Figures 3-4]. Therefore the Office respectfully disagrees.
Applicant remarks “Applicant has further amended independent claim 20 to recite "present, via the user interface, a path graphic representing a path extending from the vehicle graphic in a forward direction and a reverse direction." While Grodde does appear to show a path graphic behind a vehicle (see FIG. 5C), Grodde does not appear to show a path graphic "in a forward direction and a reverse direction." (Emphasis added)” and the Office respectfully disagrees. It remains the Office’s stance that Grodde clearly discloses presenting a path in the forward and backward direction, as the projected path has arrows forward and backward, as can be seen in Figures 4a-4d. Therefore the office respectfully disagrees.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicants remarks and amendments have been addressed and the Non-Final rejection is below.



Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 10-11 states “direction along a y-axis of the mobile device” and this claim is unclear. First, what is upward? Northward, rightward? What is up, like to the sky? Second, in Claim 1, it states “the orientation direction is indicative of a location of the mobile device around a periphery of the vehicle and the trailer” and now Claim 10 states “presenting the vehicle graphic according to the orientation direction includes aligning the orientation direction with an upward direction along a y-axis of the mobile device”, thus does the display change as in Claim 1 as the mobile device moves, or stay fixed  with one direction being along the Y axis as on Claim 10? Further, what coordinate systems being used here? What is this based on and what is the coordinate system in reference too? As currently presented, claim 10 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office will interpret this as any fixed orientation as reading on this. Appropriate action is required.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-11, 13-15, and 17-20 are rejected under 35 USC 103 as being unpatentable over Grodde et al. (United States Patent Publication 2020/0247471) in view Gehin (German Patent Publication DE102016118967A1) and in view of Cai et al. (United States Patent Publication 2013/0099919).
With respect to Claim 1: While Grodde discloses “A method for controlling a vehicle” [Grodde, ¶ 0088-0097 and Figure 5D]; 
“comprising: determining an orientation direction relative to a direction of a vehicle graphic for display of the vehicle graphic on a user interface of a mobile device” [Grodde, ¶ 0008, 0088, 0100-0101, and 0141]; 
“the vehicle graphic representing a vehicle and a trailer” [Grodde, ¶ 0115 and Figure 5d]; 
 “presenting, via the user interface of the mobile device, the vehicle graphic according to the orientation direction” [Grodde, ¶ 0112-0115 and Figures 5c- 5d]; 
“presenting, via the user interface, a path graphic representing a path extending from the vehicle graphic in one of a forward direction and a reverse direction” [Grodde, ¶ 0112-0115 and Figures 5c- 5d]; 
 “and presenting, via the user interface, at least one control input corresponding to a direction of movement along the path” [Grodde, Abstract and ¶ 0004];
Grodde does not specifically state what orientation the mobile device is to the display, or that the display changes based on the movement of the mobile device.
Gehin, which is also a remote control vehicle system that uses a remote device to control a vehicle maneuver, teaches “wherein the orientation direction is indicative of a location of the mobile device around a periphery of the vehicle” [Gehin, ¶ 0020 and Figure 5]
“wherein the graphic is displayed based on an amount of rotation of the mobile device and the location of the mobile device around the periphery of the vehicle” [Gehin, ¶ 0020 and Figure 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include using location, orientation, and environmental data for controlling a vehicle system such as a vehicle and trailer by a remote control device as Grodde discloses but to also alter the display on the remote control device based on the orientation and location of the remote control device, with respect to the vehicle as taught by Gehin with a motivation of creating a more robust system that takes into account more data about a user’s relative location to the vehicle [Gehin, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such a remote vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, While Grodde displays the path the vehicle should take, either forward or backward, Grodde does not specifically state changing the display of the path, as the mobile device moves.
Cai, which is also a mobile device path navigation system, teaches “wherein a shape of the path of the path graphic is displayed based on an amount of rotation of the mobile device and the location of the mobile device around the periphery of the vehicle and the trailer” [Cai, ¶ 0018 and Figures 3-4].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cai into the invention of Grodde to not only include using location, orientation, and environmental data for displaying a navigation route on a remote control device as Grodde discloses but to also alter the navigation route on the display as the remote control device moves in space as taught by Cai with a motivation of creating a more robust system that takes into account changes in location when navigating. Additionally,  the claimed invention is merely a combination of old, well known elements such a remote vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 3-4: While Grodde discloses displaying the vehicle, trailer, and forward and backward route, Grodde does not specifically state what orientation the mobile device is to the display, or that the display changes based on the movement of the mobile device.
Gehin, which is also a remote control vehicle system that uses a remote device to control a vehicle maneuver, teaches “wherein the orientation direction is determined from a plurality of different orientation directions corresponding to a plurality of different locations of the mobile device around a periphery of the vehicle and the trailer” [Gehin, ¶ 0020 and Figure 5];
“wherein each of the plurality of different orientation directions is at a different angle with respect to the direction of the vehicle graphic” [Gehin, ¶ 0020 and Figure 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include using location, orientation, and environmental data for controlling a vehicle system such as a vehicle and trailer by a remote control device as Grodde discloses but to also alter the display on the remote control device based on the orientation and location of the remote control device, with respect to the vehicle as taught by Gehin with a motivation of creating a more robust system that takes into account more data about a user’s relative location to the vehicle [Gehin, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such a remote vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 5: While Grodde discloses displaying the vehicle, trailer, and forward and backward route, Grodde does not specifically state what orientation the mobile device is to the display, or that the display changes based on the movement of the mobile device.
Gehin, which is also a remote control vehicle system that uses a remote device to control a vehicle maneuver, teaches “The method of claim 1, further comprising measuring the orientation direction with a directional sensor of the mobile device” [Gehin, ¶ 0016 and Figure 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include using location, orientation, and environmental data for controlling a vehicle system such as a vehicle and trailer by a remote control device as Grodde discloses but to also alter the display on the remote control device based on the orientation and location of the remote control device, with respect to the vehicle as taught by Gehin with a motivation of creating a more robust system that takes into account more data about a user’s relative location to the vehicle [Gehin, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such a remote vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 6: Grodde discloses “The method of claim 5, further comprising measuring the direction of the vehicle graphic with a directional sensor of the vehicle” [Grodde, ¶ 0004-0008].
With respect to Claims 7-9: While Grodde discloses displaying the vehicle, trailer, and forward and backward route, Grodde does not specifically state what orientation the mobile device is to the display, or that the display changes based on the movement of the mobile device.
Gehin, which is also a remote control vehicle system that uses a remote device to control a vehicle maneuver, teaches “wherein determining the orientation direction includes receiving a selection of a vehicle graphic from one of a plurality of vehicle graphics, each of the plurality of vehicle graphics corresponding to a different orientation direction” [Gehin, ¶ 0016-0020 and Figure 5];
“wherein determining the orientation direction includes determining a position of the mobile device relative to the vehicle” [Gehin, ¶ 0016-0020 and Figure 5];
“further comprising determining a zone from a plurality of zones based on the position of the mobile device, each zone corresponding to a different orientation direction based on the location of the mobile device relative to the vehicle and the trailer” [Gehin, ¶ 0016-0020 and Figure 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include using location, orientation, and environmental data for controlling a vehicle system such as a vehicle and trailer by a remote control device as Grodde discloses but to also alter the display on the remote control device based on the orientation and location of the remote control device, with respect to the vehicle as taught by Gehin with a motivation of creating a more robust system that takes into account more data about a user’s relative location to the vehicle [Gehin, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such a remote vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Office Note: Applicant states “zone based on the position of the mobile device” but without any metes and bounds of what zones are, and are not, what they could or could be, the term “zone” only has the meaning of a position attribute. Thus the Office is interpreting any zone as any position.
With respect to Claims 10-11: While Grodde discloses displaying the vehicle, trailer, and forward and backward route, Grodde does not specifically state what orientation the mobile device is to the display, or that the display changes based on the movement of the mobile device.
Gehin, which is also a remote control vehicle system that uses a remote device to control a vehicle maneuver, teaches “wherein presenting the vehicle graphic according to the orientation direction includes aligning the orientation direction with an upward direction along a y-axis of the mobile device” [Gehin, ¶ 0016, 0038, and 0041 and Figure 5];
“further comprising measuring the upward direction with an accelerometer of the mobile device” [Gehin, ¶ 0016, 0038, and 0041 and Figure 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include using location, orientation, and environmental data for controlling a vehicle system such as a vehicle and trailer by a remote control device as Grodde discloses but to also alter the display on the remote control device based on the orientation and location of the remote control device, with respect to the vehicle as taught by Gehin with a motivation of creating a more robust system that takes into account more data about a user’s relative location to the vehicle [Gehin, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such a remote vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 13: Grodde discloses “further comprising receiving a selection of a shape of the path” [Grodde, ¶ 0112-0115 and Figures 5c- 5d].
With respect to Claim 14: Grodde discloses “wherein receiving the selection of the shape of the path includes receiving a selection of one of a plurality of path graphics, each of the plurality of path graphics including a different shape of the path” [Grodde, ¶ 0105, 0112-0115 and Figures 5c- 5d].
With respect to Claim 15: Grodde discloses “wherein receiving the selection of the shape of the path includes receiving a selection of the direction of movement via the control input corresponding to the path graphic” [Grodde, ¶ 0105, 0112-0115 and Figures 5c- 5d].
With respect to Claim 17: Grodde discloses “further comprising aligning the at least one control input along an axis that is generally parallel to a longitudinal axis of the vehicle graphic” [Grodde, ¶ 0075, 0105, 0112-0115, 0173 and Figures 5c- 5d].
With respect to Claim 18: Grodde discloses “further comprising sending a control signal from the mobile device to a vehicle system controller of the vehicle in response to receiving a selection of the direction of movement along the path via the at least one control input” [Grodde, ¶ 0075, 0105, 0112-0115, 0173 and Figures 5c- 5d].
With respect to Claim 19: Grodde discloses “further comprising controlling movement of the vehicle with the vehicle system controller based on a shape of the path of the path graphic” [Grodde, ¶ 0075, 0105, 0112-0115, 0173 and Figures 5c- 5d].
With respect to Claim 20: all limitations have been examined with respect to the method in claims 1, 3-11, and 13-19. The system taught/disclosed in claim 20 can clearly perform the method of claim 1, 3-11, and 13-19 as the cited art clearly presented a path in the forward and backward direction [Grodde, Figure 4D]. Therefore claim 20 is rejected under the same rationale.
Claim 21 is rejected under 35 USC 103 as being unpatentable over Grodde et al. (United States Patent Publication 2020/0247471) in view Gehin (German Patent Publication DE102016118967A1) and in view of Cai et al. (United States Patent Publication 2013/0099919) and in further view of Reiley et al. (United States Patent Publication 2018/0357907).
With respect to Claim 21: While Grodde discloses using sensors and data to determine the orientation direction, which is based on identifying a feature of the vehicle and trailer in the data, Grodde does not specifically state using a mobile device camera.
Reiley, which also a vehicle control system teaches “capturing by a camera of the mobile device, an image, wherein determining the orientation direction is based on identifying a feature of the image using machine learning” [Reiley, ¶ 0019 and 0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Reiley into the invention of Grodde to not only include using location, orientation, and environmental data for controlling and displaying data as Grodde discloses but to also use camera data from a mobile device to determine location and orientations as taught by Reiley changes in a user location and acts automatically and accordingly [Reily, ¶ 0019]. Additionally,  the claimed invention is merely a combination of old, well known elements such a remote vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JESS WHITTINGTON/Examiner, Art Unit 3669